Citation Nr: 1044565	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1962 to March 1965.  He 
died in May 1982.  The appellant in this case is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claim.

Initially, the Board notes that in her May 2006 Appeal to the 
Board of Veterans' Appeals (VA Form 9), the appellant requested a 
Board hearing at the RO.  In June 2006, the appellant submitted 
notice to the RO that she no longer wanted a hearing.  Therefore, 
the request for a Board hearing at the RO is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2010).

The Board notes that the claims file reflects an extensive 
adjudicative history for survivor benefits filed by multiple 
individuals.

In July 1982, the appellant filed for Dependency Indemnity 
Compensation (DIC) benefits based on entitlement to service 
connection for the cause of the Veteran's death.  The records 
indicate that the Veteran and appellant were married in April 
1970.  The appellant's claim was denied by way of a September 
1982 rating decision.  The appellant did not perfect an appeal of 
this decision.

In October 1982, J.W. filed a DIC claim, asserting that she was 
the Veteran's surviving spouse.  The records indicate the Veteran 
and J.W. married in December 1973.  

In an administrative decision dated in August 1983, J.W.'s claim 
was denied.  The RO stated that the marriage between J.W. and the 
Veteran was invalid because the veteran's marriage to the 
appellant was never terminated.  The RO went on to say, however, 
that the appellant was not entitled to DIC benefits because her 
marriage to the Veteran was broken by "noncontinous 
cohabitation, of which the [appellant] was not without fault."  
J.W. filed a notice of disagreement in December 1983.

In a December 1983 administrative decision, J.W. was recognized 
as the Veteran's surviving spouse and was granted DIC benefits.  

In June 1985, the appellant perfected an appeal of the December 
1983 administrative decision, as to the denial of her status as 
the Veteran's recognized surviving spouse, entitled to DIC 
benefits.

By way of a February 1986 Board decision, the case was remanded 
for further development.  Following the completion of the 
remanded tasks, the RO continued the denial of the appellant's 
claim in a July 1986 Supplemental Statement of the Case.

In a March 1987 decision, the Board determined that although the 
appellant was the Veteran's legal spouse at the time of his 
death, she did not meet the requirement of continuous 
cohabitation to warrant entitlement to survivor benefits under VA 
regulations.

In April 1995, the appellant filed a claim to reopen the 
previously denied claim for DIC benefits.  

In a September 1995 administrative decision, the appellant was 
recognized as the Veteran's surviving spouse, in accordance with 
the Court's decision in Gregory v. Brown, 5 Vet. App. 108 (1993), 
as there was no evidence that the marriage between the appellant 
and the Veteran was ever dissolved.  Subsequently, J.W. perfected 
an appeal of this issue by way of an Appeal to the Board of 
Veterans Appeals (VA Form 9) received by the RO in March 1996.  

In a February 2005 decision, the Board determined that the 
appellant's marriage to the Veteran existed until his death.  
Thus, J.W. was not entitled to recognition as the Veteran's 
surviving spouse for purposes of VA benefits.

With respect to the claim currently on appeal, the claims file 
reflects that in February 2009, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  In an April 2010 
Supplemental Statement of the Case (SSOC), the RO/AMC affirmed 
the determination previously entered.  The case was then returned 
to the Board for further appellate review.

In July 2010, the appellant submitted a claim for burial 
benefits under 38 U.S.C. Chapter 23.  The issue of the 
appellant's entitlement to burial benefits has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection for 
the cause of the Veteran's death.  

2.  Evidence received since the December 2000 RO rating decision 
are cumulative or redundant of evidence previously submitted, and 
otherwise does not raise a reasonable possibility of 
substantiating the claim of service connection for the cause of 
the Veteran's death.



CONCLUSIONS OF LAW

1.  The December 2000 RO rating decision which determined that 
new and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Since the December 2000 RO rating decision, new and material 
evidence has not been received to reopen the claim of service 
connection for the cause of the Veteran's death; therefore, the 
claim remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

VA satisfied the duty to notify with respect to the application 
to reopen the previously denied claim by means of letters to the 
appellant dated in June 2005 and July 2005 and in an April 2006 
Supplemental Statement of the Case (SSOC).  The appellant was 
told of what was required to substantiate her claim for reopening 
a previously denied claim, and of her and VA's respective duties, 
i.e., that VA would attempt to get any additional records that 
she identified as being helpful to her claim.  The letters and 
April 2006 SSOC provided the appellant with notice of what 
evidence and information was necessary to reopen her previously 
denied claim and to establish entitlement to the underlying claim 
for the benefit sought on appeal.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Under these circumstances, the Board finds that 
VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the Court's holding.  

Certain additional VCAA notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must include:  
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007).  In this case, the aforementioned VCAA 
notice letters and April 2006 SSOC told the appellant that she 
needed medical evidence relating the cause of the Veteran's death 
to his period of active service or to his service-connected 
disabilities.  Therefore, the letters were responsive to her 
application for benefits.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's available service and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In so determining, the Board acknowledges that some of the 
evidence and records that were once associated with the claims 
file are no longer of record.  While the claims file indicates 
that the Veteran previously filed for VA benefits and that he was 
treated at VA medical facilities, absent the Veteran's service 
treatment and personnel records, the claims file currently does 
not include records or evidence dated prior to March 1981.  As 
directed by the February 2009 Board Remand, the RO attempted to 
locate or reproduce the Veteran's medical and adjudicative 
records dated prior to March 1981, to no avail.  In a November 
2009 formal finding, the RO determined that these records were 
unavailable.  Thus, it is clear that the documents became 
unavailable while in the possession of the government and through 
no fault of the appellant.   
 
The Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the case 
and to explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, such 
as in this situation, in which records are presumed to have been 
or were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005);see also Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 
Here, the RO exhausted all efforts to obtain the identified 
records, but were unsuccessful.  The appellant was notified of 
the unavailability of the records in a November 2009 letter and 
was given the opportunity to submit evidence in support of her 
claim.  However, she failed to do so.  

Initially, the Board recognizes that a medical opinion has not 
been obtained with respect to the appellant's claim and 
acknowledges her accredited representative September 2010 request 
that a medical opinion be obtained in this case to determine 
whether the posttraumatic stress disorder (PTSD) contributed to 
the Veteran's death.  However, the Board finds that a VA medical 
opinion need not be provided for the appellant's claim to reopen.  
In the absence of new and material evidence submitted by the 
claimant, the duty to assist by obtaining a VA medical opinion is 
not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am. v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 
1353 (Fed. Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that 
unless the Veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist does 
not attach).  As discussed below, the appellant has not submitted 
new and material evidence to reopen her claim for service 
connection for the cause of the Veteran's death.  As such, there 
is no duty to obtain a VA medical opinion with respect to the 
appellant's claim.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for New and Material Evidence Claims

The appellant principally asserts that she has submitted new and 
material evidence to reopen a previously denied claim for service 
connection for the cause of the Veteran's death and that the 
evidence of record is otherwise is sufficient to grant service 
connection thereof.  The appellant's claim for service connection 
was previously denied by way of a December 2000 rating decision.  
While the appellant filed a VA Form 9 with respect to the 
December 2000 rating decision, the appeal was not timely.  As 
such, the December 2000 rating decision is the most recent final 
decision of record.  See U.S.C.A. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  Thus, the appellant's claim for service 
connection for the cause of the Veteran's death may only be 
reopened if new and material evidence is submitted.

As reflected in the April 2006 Supplemental Statement of the 
Case, the RO reopened the appellant's underlying claim for 
service connection was reopened in June 2005.  However, the 
question of whether new and material evidence has been received 
to reopen a claim must be addressed by the Board regardless of 
any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that once a decision denying service connection 
becomes final, a disallowed service connection claim shall only 
be reopened and reviewed if new and material evidence is 
presented or secured with respect to the final claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

Facts and Analysis

By way of brief history, the claims file reflects that the 
Veteran died in May 1982.  His Certificate of Death lists his 
immediate cause of his death as acute myocardial infarction due 
to arteriosclerotic heart disease.  At the time of his death, the 
Veteran was service-connected for dermatophytosis of the 
bilateral feet, which was rated as noncompensable.  

The appellant in this case initially filed a claim for service 
connection for the cause of the Veteran's death, which was denied 
by way of a September 1982 rating decision.  The appellant did 
not perfect an appeal of the September 1982 rating decision and 
it became final.  Thereafter, she filed an application to reopen 
the previously denied claim for service, which was denied by way 
of the December 2000 rating decision.  

In the December 2000 rating decision, the RO denied the claim for 
service connection for the cause of the Veteran's death on the 
basis of new and material evidence having not been submitted.  In 
denying the claim, the RO essentially determined that the 
evidence received since the previously unappealed September 1982 
denial of the cause of the death claim was duplicative of 
evidence previously considered; thus the RO determined that the 
evidence submitted since the original unappealed September 1982 
denial was cumulative or redundant and that no new and material 
evidence had been submitted to show that the Veteran's death was 
caused by his military service.  At the time of the December 2000 
rating decision, the claims file included the following:  the 
Veteran's service treatment records, which were negative for 
evidence of diabetes mellitus or treatment for a pancreatic or 
cardiac condition; the Veteran's July 1977 VA medical record, 
which shows that his medical history was significant for 
nonservice-connected pancreatitis, diabetes mellitus, and stomach 
pain; an August 1972 letter to the Veteran with regards to a 
claim for an increased disability rating for his service-
connected feet disability; the Veteran's May 1982 Certificate of 
Death; the September 1982 rating decision that originally denied 
service connection for the cause of the Veteran's death; a March 
1987 Board decision for an unrelated claim, noting that beginning 
in 1967 the Veteran was treated for numerous nonservice-connected 
disorders; and numerous statements from the appellant as to her 
belief that the Veteran had numerous medical conditions that 
ultimately lead to his death and that these conditions were due 
to his military service.   

Subsequently, the appellant submitted an untimely VA Form 9 in 
November 2003, which was accepted as an application to reopen the 
previously denied service connection claim.  Thereafter, she 
submitted numerous statements in which essentially asserted that 
the Veteran entered the military in "top condition," and that 
during his service he served in Korea and contracted all of his 
illnesses.  She stated that his conditions were recognized at the 
time of his release from the military and that his health 
continued to deteriorate.  She reiterated her assertion that the 
Veteran died as the result of his military service.  She reported 
her disbelief that the Veteran was only service-connected for his 
feet disability and essentially stated that his service treatment 
records should have shown treatment for a cardiac disorder and 
pancreatitis.  See Appellant's Statements June 2005, September 
2005, November 2005, May 2006, and March 2009.  

In support of her claim, the appellant requested that the RO 
obtain the Veteran's medical records, which she purported would 
reflect treatment at a private hospital for pancreatitis, 
diabetes, and a cardiac condition between 1972 and 1973.  
Thereafter, the RO contacted the private hospital in an attempt 
to obtain any records of the Veteran's treatment.  In June 2005, 
the private hospital notified the RO that there was no record of 
the Veteran at their facility.

In a March 2009 statement, the appellant requested that the RO 
obtain the records of the Veteran's treatment for a cardiac 
condition at a VA medical facility in 1972.  In response to the 
RO's request for these records, the identified VA medical 
facility responded in October 2009 that it was unable to locate 
records showing treatment in 1972. 

As previously noted, the Board remanded the appellant's claim in 
February 2009 for additional development.  In remanding the 
claim, the Board noted that evidence that was once of record was 
no longer associated with the claims file.  The Board directed 
the RO to locate or reproduce any documents associated with the 
Veteran's claims file prior to March 1981.  Specifically, the RO 
was directed to locate or reproduce the all evidentiary and 
adjudicative documents associated with the following:  the 
Veteran's 1967 to 1980 VA medical treatment records; the 
Veteran's April 1971 claim for pension benefits; his June 1972 
claim to reopen the previously denied claim for pension benefits; 
his August 1972 application for education benefits; the Veteran's 
June 1975 claim for compensation; the August 1979 application to 
reopen the pension claim; his October 1979 pension claim; 
documents indicating that his pension claim was reopened from 
September to December of 1979; and an award of disability pension 
benefits dated in June 1980.

In a November 2009 Memorandum, the RO issued a Formal Finding on 
the Unavailability of Federal Records.  The RO acknowledged the 
February 2009 Remand directives to obtain the evidence identified 
by the Board as being no longer associated with the claims file.  
Included in the Memorandum, was a documented time line of the 
RO's attempt to obtain the requested information from several VA 
medical facilities, noted to have treated the Veteran during the 
identified time period, and two different RO's who may have 
possibly had the identified records.  The RO indicated that 
although all procedures to obtain these records were correctly 
followed, the records requested in the Board's February 2009 
Remand were unavailable for review.  The RO determined that all 
efforts to obtain the needed medical and claims information have 
been exhausted and that all further attempts to locate the 
information would be futile based on the facts that the records 
are unavailable.  

In a September 2010 Written Brief Presentation, the appellant's 
accredited representative submitted arguments on her behalf.  The 
representative stated that the Veteran served in Korea during the 
Vietnam Era and that his cause of death due to arteriosclerotic 
heart disease may have been due to possible Agent Orange 
exposure.  The appellant's representative also asserted that the 
appellant has medical evidence that the Veteran's suffered from 
PTSD due to his military service.  To date, medical evidence 
showing that the Veteran was diagnosed with PTSD or that a 
diagnosed PTSD condition was related to his military service and 
to his death has not been submitted by either the appellant or 
her representative.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to warrant reopening the 
previously denied claim for service connection for the cause of 
the Veteran's death.  Here, the evidence submitted since the 
December 2000 final rating decision consists primarily of the 
evidence relevant to an unrelated claim for entitlement to 
recognition as the Veteran's surviving spouse and appellant's 
statements as to her belief that the Veteran's death is service 
related.  To the extent that the appellant has reiterated her 
assertions that the Veteran's death was due to his military 
service, such statements are not new and were previously 
considered.  She has not submitted any additional evidence 
whatsoever to support her claim since the December 2000 final RO 
decision.  As the appellant has not submitted new and material 
evidence in this case, her application to reopen the previously 
denied claim is denied.

The Board acknowledges the appellant's representative statements 
that the Veteran may have been exposed to Agent Orange during his 
military service, thus asserting presumptive service connection 
may be warranted, and that his death was possibly due to PTSD.  
However, the Board finds that these assertions are also not a 
basis to reopen the previously denied claim for service 
connection.  The appellant's representative has essentially 
raised new theories of entitlement for service connection for the 
cause of the Veteran's death based on possible Agent Orange 
exposure and PTSD.  However, the new theories of entitlement do 
not constitute a new claim.  The Board notes that a new theory of 
causation for the same disease or injury that was the subject of 
a previously denied claim cannot be the basis of a new claim 
under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 
(Fed. Cir. 2008).  The Court has held that separate theories in 
support of a claim for benefits for a particular disability do 
not equate to separate claims for benefits for that disability.  
Although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 
545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  As such, in order to reopen the claim of service 
connection for the cause of the Veteran's death, include any 
claims based on Agent Orange exposure and PTSD, the appellant 
must have submitted new and material evidence regardless of the 
theory of entitlement she is pursuing.  

In this case, no evidence, other than the appellant and her 
representative's assertions, has been submitted that suggests 
that the Veteran's death was due his military service, to include 
any possible Agent Orange exposure or PTSD.  Indeed, the 
appellant has only submitted her own lay statements in support of 
her claim, which are cumulative of statements previously 
considered.  The claims file is void of any evidence that 
suggests that the Veteran's death was due to in-service Agent 
Orange exposure or that he was diagnosed with PTSD related to 
service at the time of his death.  Again, there continues to be 
no evidence of record that the Veteran's death was related to his 
military service.  Without submission of new and material 
evidence in this case, there is no basis to reopen the claim for 
service connection for the cause of the Veteran's death, and the 
claim must be denied.

Consideration has been given to the appellant's statements and 
the Board presumes her testimony to be credible for the purposes 
of determining whether new and material evidence has been 
submitted.  However, when viewed in conjunction with the evidence 
of record at the time of the prior final decision, it is 
repetitive of previous statements made which were previously 
considered by VA, and is therefore not new.  While the Board is 
sympathetic to the appellant's own statements regarding her 
belief that the Veteran's death was due to his military service, 
she does not have the requisite special medical knowledge 
necessary to render an opinion as to medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  
Therefore, while the appellant's lay statements are presumed 
credible, they do not raise a reasonable possibility of 
substantiating the claim for service connection for the cause of 
the Veteran's death as they are not considered competent evidence 
of a nexus between the Veteran's death and his military service.  
See Id; see also Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992) (in determining whether evidence is new and material, the 
credibility of the evidence is generally presumed).  

In reaching the above determination, the Board recognizes that 
there is a heightened obligation to assist a claimant in the 
development of their case, a heightened obligation to explain 
findings and conclusions and to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As explained above, the 
appellant in this case needed to submit new and material evidence 
indicating that the Veteran's death due to myocardial infarction 
was related to his military service.  Since the December 2000 
final rating decision, the appellant has only submitted her own 
lay statements as to her belief that the Veteran's death was 
service related.  As previously determined, the appellant's 
statements are merely cumulative or redundant of her previous 
statements that were of record and thus considered at the time of 
the December 2000 final rating decision.  As the appellant has 
not submitted any new and material evidence indicating that the 
Veteran's death was related to his military service, there is 
simply no basis to reopen the previously denied claim.  

Accordingly, the evidence received subsequent to the December 
2000 final rating decision is not new and material because such 
evidence does not relate to an unestablished fact and does not 
otherwise raise a reasonable possibility of substantiating the 
appellant's claim.  As such, the appeal is denied because new and 
material evidence has not been received to reopen the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  As the 
appellant has not fulfilled her threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the 
appeal is denied.


ORDER

New and material evidence having not been submitted, the claim 
for service connection for the cause of the Veteran's death is 
not reopened, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


